Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/03/2022 has been entered.
Response to Arguments
The rejection of claim 7 under 35 U.S.C. 112(a) has been withdrawn.
The rejection of claim(s) 1, 3-4, 7 and 9 under 35 U.S.C. 112(b) has been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claims: 	Claim 1. A system for performing upstream and downstream processing of biological material, the system comprising a single-use chamber that is connectable to a corresponding single-use chamber primary components of the single-use chamber, the secondary components including power cables and wiring, and data cables that have connections provided at the side walls of the secondary subchamber, the secondary components further including fluid lines with connectors provided at the side walls of the secondary subchamber and configured to aseptically couple the single-use chamber to the corresponding single-use chamber;  	 wherein the primary subchamber and the secondary subchamber are configured primary components are operatively coupled to thesecondary components when the primary subchamber and the secondary subchamber are connected, the primary subchamber and the secondary subchamber further being configured to be separated from one another so that the primary components no longer are operatively coupled to the secondary components when the primary subchamber and the secondary subchamber are separated; and 	 attachment devices provided on the side walls of the secondary subchamber and configured for linking and holding the single-use chamber to the 
 	Claim 9. A network of single-use chambers for performing upstream and downstream processing of biological material, the network comprising: 	a plurality of single-use chambers, wherein each of the single-use chambers of the plurality of single-use chambers comprises: 	a primary subchamber formed from a flexible material and containing at least one primary component configured to perform an operation comprising at least one of generating a biological material and handling the biological material, the primary subchamber further having at least one sensor collecting data regarding the biological material disposed in the primary subchamber; 	a secondary subchamber formed from a rigid material and having a top wall with the primary subchamber supported thereon and side walls extending down from secondary components when the primary subchamber and the secondary subchamber are connected, the primary subchamber and the secondary subchamber further being configured to be separated from one another so that the at least one primary component no longer is operatively coupled to the secondary components when the primary subchamber and the secondary subchamber are separated;  	connection lines with connectors provided at the side walls of the secondarysubchamber and configured to aseptically and at least partially fluidly couple each of the single-use chambers to at least one other one of the single-use chambers;  	attachment devices provided on the side walls of the secondary subchamber of each of the plurality of the single-use chambers and configured for attachment to the attachment devices provided on the side walls of the secondary subchamber of another one of the plurality of the single-use chambers for linking and holding the 

Allowable Subject Matter
Claim(s) 1, 3-4 and 9 is/are allowed.
The following is an examiner’s statement of reasons for allowance:  	Regarding claim 1 and its dependent claims, the prior art of record does not disclose or fairly anticipate the combinations of elements as recited in claim 1. In particular, the prior art of record fails to disclose the system of claim 1, including a secondary subchamber formed from a rigid material and having a top wall with the primary subchamber supported thereon and side walls extending down from the top wall, the secondary subchamber containing secondary components configured to support the operation of the primary components of the single-use chamber, the secondary components including power cables and wiring, and data cables that have connections provided at the side walls of the secondary subchamber, the secondary components further including fluid lines with connectors provided at the side walls of . 	 	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIBAN M HASSAN whose telephone number is (571)270-7636.  The examiner can normally be reached on 8:30 - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LIBAN M HASSAN/Primary Examiner, Art Unit 1799